DETAILED ACTION

1.        This Office Action is in response to communication filed on 04/14/2021.
2.        Applicant filled amended claims on 04/14/2021 after having an Interview with Primary and assistant Examiner see Interview Summary Record dated 04/16/2021.  
3.        Claims 1, 3, 4, 7, 10, 11, 16, 17 and 20 are currently amended, new claim 23 is added and claim 9 is currently cancelled by Applicant.
4.       Claims Rejections under 35 USC 112 (b) for claims 1, 2, 10 and 11 are withdrawn in view of Applicant’s Amendments and Arguments/Remarks.
5.       Rejections under 35 USC 101 for claims 1-22 are withdrawn in view of the amendment/cancellation and arguments presented by the Applicant’s Arguments/Remarks on page 8-11.
6.      Rejections under 35 USC 103 for claims 1-22 are withdrawn in view of the amendment/cancellation and arguments presented by the applicant, specifically, arguments presented on pages 12-14 of the Remarks, dated 04/14/2021, directed towards arguments regarding references Fan and Nat. Mater and the incorporation of subject matter from dependent claim via Applicant’s amendment.
7.       Claims 1-8 and 10-23 are allowed.

Notice of Pre-AIA  or AIA  Status
8.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    
Allowable Subject Matter
9.        Claims 1-8, 10-23 are allowable.
           The following is an examiner’s statement of reasons for allowance:  Claims 1-8, 10-23 are considered allowable since when reading the claims in light of the specification, none of the references of record, alone or in combination, disclose or suggest the combination of limitations specified in the independent claims, specifically “generating, according to the layout data file based at least in part on the identified metasurface feature pattern,” “generating, according to the metasurface structures of higher levels, a compressed layout data file representing at least a portion of a layout of the metasurface device, the layout including references to metasurface structures of two or more of the higher levels, wherein the compressed layout data file has a second file size that is less than the first file size;” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1 and 11 of the instant application (as supported in specification e.g. at least the original claims and Figure 9 and 10).
Prior Art of Record
10.       The Prior art of reference Fan et al. (Patent No. US 10725290B2/2016) disclosed “A method of generating a layout data file for a metasurface device, comprising: storing at least a portion of a layout of the metasurface device to the layout data file, the layout including references to metasurface structures of two or more of the higher levels”;
Nature material (Nat. Mater) “Flat optics with designer metasurfaces” disclosed “at a radial position of the metasurface device, determining a primitive cell of a first level having a metasurface feature pattern that is repeated around an arc corresponding to a circumference at the radial position; generating metasurface structures of higher levels, each metasurface structure of a higher level including multiple references to a metasurface structure or a primitive cell of a next lower level; 
           The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cline et al. (Pub. No. US2018/0018420A1) disclosed “A method for modifying metal portions of a layout data file associated with a self-aligned multiple patterning (SAMP) process. The method comprises receiving the layout data file that includes one or more active metal portions and layout information associated with an integrated circuit. The method also comprises converting the layout data file to further include mask information having at least a first set of trim features associated with one or more redundant metal portions and one or more active metal portions of the layout data file.”
             None of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “generating, according to the layout data file based at least in part on the identified metasurface feature pattern,” “generating, according to the metasurface structures of higher levels, a compressed layout data file representing at least a portion of a layout of the metasurface device, the layout including references to metasurface structures of two or more of the higher levels, wherein the compressed layout data file has a second file size that is less than the first file size;” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1 and 11 of the instant application.
                Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
11.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 9:00 a.m. to 6:00 pm (EST).
              If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
              Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal.

Electronic Business Center (EBC) at 866-217-9197 (toll-free).
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129